NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              MAR 16 2012

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

CHARLES ANDREW WILLIAMS,                         No. 10-56605

              Petitioner - Appellant,            D.C. No. 3:05-cv-00737-WQH-
                                                 WMC
  v.

STUART J. RYAN; CALIFORNIA                       MEMORANDUM*
DEPARTMENT OF CORRECTIONS,

              Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                     Argued and Submitted February 15, 2012
                              Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.

       Charles Andrew Williams (“Williams”) appeals the district court’s denial of

his petition for a writ of habeas corpus. Williams alleges on appeal that he is

entitled to an evidentiary hearing, that his trial and appellate counsel provided

ineffective assistance, and that his 50-year sentence for two counts of murder and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
thirteen counts of attempted murder constitutes cruel and unusual punishment in

violation of the Eighth Amendment and Fourteenth Amendments. We have

jurisdiction pursuant to 28 U.S.C. § 2254, and affirm.

      Where a state court summarily denies a habeas petition by issuing a one-line

disposition, as the California Supreme Court did here, a federal court must

nonetheless afford § 2254(d)(1) deference to that disposition under the

Antiterrorism and Effective Death Penalty Act. Harrington v. Richter, 131 S. Ct.

770, 784 (2011).

      The district court did not abuse its discretion in denying Williams an

evidentiary hearing, since “review under 2254(d)(1) is limited to the record that

was before the state court that adjudicated the merits.” Cullen v. Pinholster, 131 S.

Ct. 1388, 1398-99 (2011). And the California Supreme Court was not objectively

unreasonable in determining that Williams’s trial and appellate counsel was not

objectively deficient or, even if deficient, did not prejudice Williams, nor was it

objectively unreasonable in determining that Williams’s sentence did not violate

the Eighth Amendment’s prohibition on cruel and unusual punishments, applicable

to the states though the Fourteenth Amendment. AFFIRMED.




                                          2